Citation Nr: 0731712	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  94-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for a chronic 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for a chronic 
back disability and a chronic psychiatric disability, to 
include PTSD.  

During the course of this appeal, the Board remanded the case 
to the RO for additional evidentiary and procedural 
development in May 1997, October 2003, and February 2006.  
Thereafter, the denials of service connection were confirmed 
in a July 2007 rating decision.  The case was returned to the 
Board in September 2007 and the veteran now continues his 
appeal.


FINDINGS OF FACT

1.  A chronic back disability did not have its onset during 
active duty.

2.  A chronic psychiatric disability did not have its onset 
during active duty.

3.  The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred, nor is it 
presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  A chronic psychiatric disability was not incurred, nor is 
it presumed to have been incurred in active military service, 
and the criteria for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309, 4.125 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

In this case, the veteran's claim on appeal was received in 
October 1992.  The rating decision from which this appeal is 
taken was rendered in July 1993.  Thereafter, in November 
2000 the VCAA was promulgated by VA.  During the course of 
the appeal, the veteran was notified of the provisions of the 
VCAA as they pertained to these claims in correspondence 
dated in December 2002.  In an ideal situation, the notice 
required by 38 U.S.C.A. § 5103(a) should be provided to a 
claimant before the initial unfavorable rating decision of 
the RO on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  While the initial notice letter issued in December 
2002 provided full notice only after the initial decision, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the claimant was not provided full notice prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, full evidentiary development was undertaken in 
Board remands dated in October 2003 and February 2006.  
Thereafter, the claims at issue were readjudicated in a July 
2007 rating decision and additional supplemental statements 
of the case were provided to the veteran.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and the actions taken by VA have 
essentially cured the error in the timing of notice.  
Therefore, the Board's adjudication of this appeal would not 
result in prejudice to the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims in the course of the three remands 
for development that occurred during this appeal.  His 
service medical records, service personnel records, and all 
relevant private and VA treatment records showing his current 
orthopedic diagnoses and psychiatric state have been obtained 
and associated with the evidence.  Attempts by VA to schedule 
the veteran for medical nexus opinions addressing the issues 
on appeal were undertaken in 1998, but he failed to report 
for the scheduled VA examinations.  Pursuant to the 
instructions of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in a September 
2005 joint motion remand, the veteran's service personnel 
records were obtained from the National Personnel Records 
Center (NPRC), and the NPRC affirmed that no other personnel 
or medical records pertaining to the veteran were in its 
possession.  In compliance with the Court's joint motion 
remand, the veteran was also asked to provide further details 
regarding his alleged psychiatric and orthopedic treatment 
for mental problems and low back pain during service and in 
the years immediately following service.  In a reply dated in 
April 2006, he reported receiving such treatment in service 
"in South Korea" but did not provide any further details 
regarding the name of the facilities at which he received 
treatment.  He also reported that he received treatment for 
his psychiatric disorder and back complaints at "Harbor 
General Medical Center in Carson City, California," but 
further stated that he was unsuccessful in his attempts to 
obtain records of his treatment because this facility did not 
maintain records as far back as 1976.  In this regard, the 
Board notes that attempts by the RO to obtain additional 
private treatment records dating back to 1976 were also 
unsuccessful.

Otherwise, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect 
to claims for earlier effective dates and increased ratings.  
As stated above, full compliance with VCAA has been 
accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual Background

The veteran's service medical records show no treatment for 
any psychiatric complaints, nor do they show onset of any 
psychiatric symptoms or diagnosis of a chronic psychiatric 
disorder during his period of active duty.  

A September 1975 medical report shows a single incident of 
treatment for complaints of back pain of several days' 
duration that was reportedly aggravated by movement and was 
especially acute in the morning.  The veteran was diagnosed 
with muscle spasm.  The report noted that the veteran worked 
in a warehouse, but there was no indication of a specific 
precipitating injury or trauma to his back.  He was told to 
rest and take aspirin.  No other physical restrictions were 
ordered.  A June 1976 medical report shows that the veteran 
was treated for back pain after falling.  The clinical 
impression was low back pain.  He was told to take aspirin 
and use a heating pad.  No other physical restrictions were 
ordered.  However, on separation examination in June 1976, 
the veteran denied having any clinical history of recurrent 
back pain, depression, or nervous trouble of any sort.  
Medical examination shows normal spine and musculoskeletal 
system and normal psychiatric findings at the time of his 
separation from service.  His physical category at the time 
of separation was "A", indicating no assignment limitation.

The veteran's service personnel records show that he was 
disciplined in May 1976 for failure to go at the time 
prescribed to his appointed place of duty.  Although the 
records reflect that the veteran was not an exemplary soldier 
and was recommended for early discharge on the basis of 
"lack of motivation and a poor attitude," the documents do 
not show the presence of a psychiatric disability or back 
disorder as a basis for is recommendation for an early 
discharge.  He was separated from active duty in July 1976 
with service that was characterized as honorable.

Post-service medical records include a VA examination dated 
in April 1993 that shows that the veteran related a history 
of back injury in service when crates fell on him while he 
was working in a warehouse.  He stated that he was "off 
duty" for a couple of weeks, and on limited duty until his 
separation.  Examination of his back revealed no postural 
abnormalities or fixed deformity.  There was no objective 
evidence of pain on motion and no evidence of neurological 
involvement.  X-rays of the lumbar spine were normal. The 
diagnosis was chronic low back strain.  

During psychiatric evaluation in April 1993, the veteran gave 
a history of Valium and cocaine use and heavy drinking, which 
began in 1973 or 1974.  He stated that during service, in 
which he served in support of an artillery unit, he also 
developed intolerance for noise, particularly machinery noise 
and the noisy conversations of groups of people.  Following 
service, he continued to experience recurrent back pain and 
nervousness.  He worked as a day laborer but avoided jobs 
that required a lot of bending or which were associated with 
noise.  At that time, he sought treatment on several 
occasions from private physicians for his low back and 
psychiatric complaints.  He complained that he felt depressed 
and occasionally awoke crying, and that he also heard voices.  
The diagnosis was depressive disorder, NOS, chronic, 
moderately severe.

During hearings before RO hearing officers and the Board that 
were conducted in April 1993, April 1994, June 1996, and May 
2004, the veteran presented testimony about the onset and 
severity of his back and psychiatric disabilities. He 
testified that he has had back pain ever since an injury 
during service.  He received treatment for his back in 1976 
immediately following service.  He attributed his early 
discharge from active duty as being a direct result of his 
alleged psychiatric problems in service.  He first sought 
treatment for "nerves" in 1976.  He attributed his nervous 
condition to his exposure to loud noises while serving in 
support of an artillery unit in service.  He testified that 
many of his friends and also an uncle died in the Vietnam 
War.  He alluded to stressors of exposure to artillery fire 
while serving in support of an artillery unit, and of having 
received sporadic gunfire from North Korean troops while 
stationed near the demilitarized zone (DMZ) separating North 
and South Korea, but and admitted that he had not been 
diagnosed with PTSD.  (In this regard, in a July 1997 letter, 
the RO asked the veteran to provide information regarding 
stressor events he experienced in service.  In response, he 
merely said, without elaboration, "PTSD happened while in 
service stationed in Korea.")

Private and VA treatment records from 1990 to 2002 include a 
July 1990 X-ray report of the lumbar spine, which showed no 
signs of fracture or bone destruction and well maintained 
disc spaces.  These records also include a chemical 
dependency progress note dated in February 1996.  At that 
time the veteran reported a history of heroin and alcohol 
abuse, which he used to relieve the depression.  The 
diagnosis was alcohol and opioid dependence.  The remaining 
records show continued complaints of chronic back pain 
associated with lumbar radiculopathy, low back strain, and 
lumbar disc displacement.  The records also show treatment 
for depression, anxiety, mixed substance abuse and 
dependence, manic depression, and schizophrenia.  A 
psychiatric evaluation in March 2002 notes a history of 
chronic schizophrenia and depression "since military 
discharge" based upon the veteran's account of his clinical 
history.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2007).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain in service will permit 
service connection for arthritis or other chronic 
musculoskeletal disability, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In the present case, the Board finds that the objective 
medical evidence does not support the veteran's claims for VA 
compensation for a chronic back disorder.  The veteran's 
service medical records show treatment on two occasions for 
complaints of back pain.  However, by the time of his 
separation examination in 1976, no abnormalities of his spine 
or musculoskeletal system were noted, and the veteran himself 
denied having any history of recurrent back pain.  His 
physical category of "A" indicated that there were no 
physical limitations on his assignments.  The clinical 
evidence thus indicates that the treatments for two episodes 
of back complaints in service were for an acute and 
transitory condition, which resolved without any chronic 
residual pathology.  While the veteran alleges that he was 
"off duty" for weeks and placed on limited profile until 
his separation, the evidence of record does not support his 
claim.  Furthermore, subsequent post-service medical records 
show ongoing treatment for a chronic low back disability from 
1990, but do not otherwise objectively demonstrate that the 
low back diagnoses presented in the reports were related to 
the veteran's service, or that a chronic arthritic disability 
affecting his lower back was manifest to a compensably 
disabling degree within the one-year period immediately 
following his discharge from service in July 1976, such that 
service connection on a presumptive basis may be awarded on 
the basis of 38 C.F.R. §§ 3.307, 3.309.  In any case, to the 
extent that the treatment reports note his alleged history of 
onset of chronic low back symptoms in service, as the facts 
show that the veteran received treatment for his low back 
complaints many years after service, the conclusions reached 
by the physician would clearly be based solely on the history 
provided by the veteran, or the hearsay recitation of a 
diagnoses or other medical history; the Board is therefore 
not bound to accept the medical conclusions or opinions of 
these physicians.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993).  

With regard to the veteran's claim for VA compensation for a 
chronic psychiatric disorder (to include PTSD), the Board 
finds that there is no objective evidence demonstrating onset 
of a chronic psychiatric disorder during active duty that 
would allow his claim for service connection on a direct 
basis, or that his schizophrenia was manifest to a 
compensably disabling degree within the one-year period 
immediately following his discharge from service in July 
1976, such that service connection on a presumptive basis may 
be awarded on the basis of 38 C.F.R. §§ 3.307, 3.309.  To the 
extent that he claims service connection for PTSD, he has 
failed to meet the primary criteria of a clear-cut clinical 
diagnosis of PTSD prescribed by 38 C.F.R. §§ 3.304(f), 4.125, 
and therefore this claim cannot be allowed.  Notwithstanding 
the veteran's contention that his early discharge from 
service was predicated on psychiatric problems, his personnel 
records do not corroborate his account, nor otherwise 
indicate that this was the basis for his discharge.  To the 
extent that the treatment reports note his alleged history of 
chronic psychiatric problems since leaving military service, 
as these reports are dated many years after his separation 
from service, any conclusions presented that associate his 
current Axis I diagnoses to service are clearly based solely 
on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history.  
Therefore, the Board is not bound to accept the medical 
conclusions or opinions of the physician.  Swann, supra.  

To the extent that the veteran asserts that there exists a 
nexus between his low back and psychiatric disabilities and 
his period of military service based on his knowledge of 
medicine and his own personal medical history, because there 
are no indications in the record that he has received formal 
medical training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In view of the foregoing discussion, the Board finds that the 
weight of the evidence is against the veteran's claims for 
service connection for a chronic back disability and 
psychiatric disorder (to include PTSD).  Because the evidence 
in this case is not approximately balanced with regard to the 
merits of these claims, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for a chronic back disability is denied.

Service connection for a chronic psychiatric disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


